Citation Nr: 0024969	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for arthralgia of the 
right knee, right thigh, and right hip, currently rated, in 
combination, as 10 percent disabling.

2.  Entitlement to service connection for right total knee 
replacement residuals.

3.  Entitlement to a temporary total rating for right knee 
surgery convalescence.

4.  Entitlement to service connection for lumbosacral spine 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from January 1955 to 
January1958.

This appeal is from April 1996 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) 
Pittsburgh, Pennsylvania, Regional Office (RO).  The Board 
remanded this case in July 1998. 


FINDINGS OF FACTS

1.  The appellant has submitted competent evidence that his 
total right knee replacement was for pathology/disability 
that was incurred in service.

2.  VA has not obtained medical evidence necessary to 
properly adjudicate the veteran's claims for service 
connection for right total knee replacement residuals.


CONCLUSION OF LAW

The claim for service connection for right total knee 
replacement residuals is well grounded; VA has not met its 
duty to assist the appellant in developing evidence needed to 
properly adjudicate the claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has submitted private medical statements of 
September 1999 by Drs. Kenmore, Mutschler, and Oddis.  On 
their face, they appear to refer to the appellant's medical 
records and to proffer medical opinions based on those 
records, rather than to merely reiterate history related by 
the appellant.  See Dolan v. Brown, 9 Vet. App. 358 (1996); 
Butler v. Brown, 9 Vet. App. 167 (1996).  These statements 
fulfill every element of a well-grounded claim.  They 
diagnose current disability, they identify a condition 
incurred in service, and they link the current disability to 
that condition.  Epps, 126 F.3d at 1468.  Thus, the claim for 
service connection for right total knee replacement residuals 
is well grounded.  

The claim for temporary total rating based on the need for 
postsurgical convalescence, for an increased rating for 
arthralgia, including of the right knee, and for secondary 
service connection for a lumbosacral spine disorder are 
inextricably intertwined with the claim of service connection 
for right total knee replacement residuals, and must be held 
in abeyance pending resolution of that claim.  


ORDER

The claim of secondary service connection for right total 
knee replacement residuals is well grounded; to that extent, 
the appeal is granted.


REMAND

As was noted above, all of the veteran's other claims on 
appeal are inextricably intertwined with the claim of service 
connection for right total knee replacement residuals.

This case remains incompletely developed and incompletely 
adjudicated.  The May 1999 VA examination report and the 
three September 1999 private physicians' statements raise 
questions about the source of information upon which each 
physician relied to form his medical opinion.  The appellant 
raised his January 2000 claim for service connection for 
arthritis of the lumbar spine in the alternative, i.e., for 
direct service connection or for secondary service 
connection.  The RO did not adjudicate the matter of 
secondary service connection.  

A central element of this case is the correct diagnosis of 
the appellant's right knee disorder.  A reliable medical 
determination that he had arthritis of the right knee in 
service, and that arthralgia was a misdiagnosis all along, 
would be essentially dispositive of the post-operative right 
total knee replacement service connection and the temporary 
total convalescent rating claims.  Incidentally, the Board 
observes that the disability denominated arthralgia of the 
right lower extremity in the February 2000 rating decision 
was initially denominated arthralgia of the right knee, 
medial thigh, and hip in the original rating decision of June 
1958.  Nothing in the rating decision explains the change of 
diagnostic nomenclature.  The Board uses the original 
designation pending resolution of the issues in this appeal.

Regulation cautions to take great care when encountering 
changes in diagnosis, but that such care is not to prevent 
correction of past misdiagnoses.  38 C.F.R. § 4.13 (1999).  
Additionally, regulation requires that "in the citation of 
disabilities on rating sheets, the diagnostic terminology 
will be that of the medical examiner, . . .."  38 C.F.R. 
§ 4.27 (1999).

In this case, the most recent VA examination presents a clear 
change in diagnosis.  Comparison of recent medical opinions 
to the complete service medical records and hospital records 
of the first year after service results in markedly disparate 
medical pictures.  

The May 1999 VA examiner also was vague in his report 
regarding the contribution of a 1994 work injury to the 
appellant's back condition.  An August 1995 private medical 
report to the appellant's attorney refers to medical 
examination and Magnetic Resonance Imaging (MRI) study of the 
appellant, to which the May 1999 VA examiner apparently 
referred, but VA has not obtained those records.  A January 
1994 VA examiner stated it would be useful to review the 
records of the VA Oakland arthritis clinic, but they are not 
of record.  VA outpatient record of January 1996 referred to 
an August 1995 CT myelogram that is not of record.  VA has 
constructive notice of these various records, and they should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, a January 1991 statement from the United States 
Postal Service referred to relevant medical records that RO 
has not obtained.

The medical opinions discussed above clearly render each of 
his claims well grounded.  VA has a duty to assist the 
appellant to develop well-grounded claims.  

Regarding the claim for service connection for the low back, 
as noted above, the appellant raised the matter of secondary 
service connection in his January 2000 claim, specifically 
citing 38 C.F.R. § 3.310(a).  His representative, citing 
Allen v. Brown, 7 Vet. App. 439 (1995), additionally argued 
for consideration of whether the right knee conditions 
aggravated even if they did not cause the low back pathology.  
The RO has not adjudicated secondary service connection, and 
there is no point in making a piecemeal job of appellate 
review of the claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain complete 
clinical records related to the veteran's 
January 1994 injury while working for the 
United States Postal Service, from Dr. A 
Kandabarow, who examined him in April 
1994: from Dr. C.D. Young, including 
report of MRI of the lumbar spine; and 
from the United States Postal Service 
Pittsburgh Field Division related to its 
February 1991 medical disqualification of 
him for work as a clerk carrier.  

2.  The RO should obtain the VA Oakland 
Arthritis Clinic records referenced in 
the January 1994 VA C&P examination, and 
the report of an August 1995 VA CT 
myelogram referenced in January 1996 VA 
outpatient records.

3.  The RO should return the claims 
folder to the May 1999 VA examiner for an 
opinion, based on a review of the entire 
file, whether it is at least as likely as 
not that the appellant's right knee 
pathology caused or aggravated his 
current lumbar spine pathology.  The May 
1999 examiner should inform the RO if 
further examination or testing is 
necessary to execute this instruction, 
and the RO should request that such 
examination be scheduled.  If the May 
1999 examiner is unavailable, the RO 
should schedule another VA examination 
for the purpose of obtaining the medical 
opinion mentioned above.  Associate any 
information obtained with the claims 
folder.

4.  The RO should then readjudicate the 
case.  If any claim remains denied the 
appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is notified.  The purpose of this REMAND is to 
obtain additional information and to afford due process.  No 
inference should be drawn from this remand regarding the 
final disposition of the claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 


